UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4546


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY CURRIE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:10-cr-00175-D-1)


Submitted:   November 2, 2011             Decided:   November 10, 2011


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy J. Sullivan, BRENNAN SULLIVAN & MCKENNA LLP, Greenbelt,
Maryland, for Appellant. Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Larry Currie pled guilty to being a felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924 (2006).

The district court determined that Currie was an armed career

criminal   pursuant       to    18     U.S.C.     § 924(e)(1).           On    January       13,

2011,    the   district        court    sentenced        Currie     to    the       mandatory

minimum sentence of 180 months’ imprisonment.

     Currie filed a pro se notice of appeal on May 9, 2011.                                   On

appeal, Currie’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), certifying that there are no

meritorious      issues    on     appeal      but      questioning        whether      Currie

received   (i)    deficient          notice     of    the   Government’s            intent    to

pursue a § 924(e)(1) sentencing enhancement and (ii) ineffective

assistance of counsel.               The Government has declined to file a

responsive brief.          Currie was notified of his right to file a

pro se supplemental brief but has not done so.                                  Finding no

error, we affirm.

     Currie’s      counsel       questions           whether     Currie       was    entitled

under 21 U.S.C. § 851(a)(1) (2006) to notice of the Government’s

intent    to   rely   on       prior    convictions         as    predicates         for     the

§ 924(e)(1)      sentencing          enhancement.              However,        the     notice

requirements of § 851(a)(1) apply only to controlled substance

related offenses and penalties enumerated in Part D of Title 21

of the United States Code and, thus, do not provide a cognizable

                                              2
basis    for     relief.        Moreover,     the      Government       provided    Currie

notice     of    the     predicate      convictions       used     to    establish      his

§ 924(e)        enhancement       by    listing        these    convictions        in   his

presentence report.             See United States v. O’Neal, 180 F.3d 115,

125-26 (4th Cir. 1999).             Accordingly, we hold that Currie is not

entitled to relief on the basis of deficient notice of predicate

convictions under 21 U.S.C. § 851(a)(1).

     Appellate         counsel     also    questions          whether    trial     counsel

rendered       ineffective       assistance       by    failing    to    (1) adequately

explain     the     rights       Currie     was     waiving       and    the     potential

mandatory minimum penalty he faced, (2) provide Currie adequate

time to contemplate his guilty plea, and (3) move for a downward

departure based on Currie’s learning disabilities.                             Claims of

ineffective assistance of counsel are not cognizable on direct

appeal unless counsel’s ineffectiveness appears conclusively on

the record.       United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).        Currie’s claim is not ripe for review because the

record     contains        no     conclusive       evidence       that     counsel      was

ineffective.           Furthermore, in accordance with Anders, we have

reviewed the record in this case and have found no meritorious

issues for appeal.              We therefore affirm the district court’s

judgment.        This Court requires that counsel inform Currie, in

writing,    of     his    right    to   petition        the    Supreme    Court    of   the

United States for further review.                      If Currie requests that a

                                            3
petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this Court for

leave to withdraw from representation.          Counsel’s motion must

state that a copy thereof was served on Currie.                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the    Court   and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                    4